



Exhibit 10.1
[exhibit101offerletter_image1.gif]
Corporate Office & Distribution Center





July 8, 2016


Re: Offer of Employment


Dear Jon,


Congratulations! This letter will confirm that Tilly’s has offered you a Chief
Digital Officer position on the following terms and conditions:


1.
Start Date. Unless otherwise agreed and contingent upon a successful completion
of our post-offer employment screening, you will join Tilly’s on August 15, 2016
(“Start Date”).



2.
Supervisor. Unless otherwise instructed, you will report to Ed Thomas, President
and Chief Executive Officer.



3.
Compensation. You will be paid an annual salary of $350,000. Your bi-weekly
earnings will be $13,461.53. You will be classified as a Salaried/Exempt
Employee.



4.
Stock Options. 50,000 non-qualified stock options covering Tilly’s, Inc. class A
common stock will be granted to you at next open trading window following your
Start Date, subject to approval by the compensation committee. These options
will vest 25% on each anniversary of the grant date and will have an exercise
price equal to the closing price of Tilly’s class A common stock on the grant
date. The terms of this equity award are set forth in Tilly’s 2012 Amended and
Restated Equity and Incentive Plan and in the award agreement that will
accompany the grant.



5.
Vacation. You will be accruing vacation at a rate of twenty (20) calendar days
per year. Vacation begins accruing from the first payroll period.



6.
Benefits.    Eligibility to enroll in Tilly’s Medical Benefits Program will take
effect on the first of the month following one complete calendar month of
employment.



7.
Bonus.    You will be eligible for our 2016 Annual Bonus Plan payable in 2017 on
a pro-rated basis, subject to the terms of the Bonus Plan. Your target bonus
will be 50% of your base salary. Bonus Plan details will be given upon
acceptance of offer of employment.



8.
Sign-On Bonus. In connection with your employment with Tilly’s, Tilly’s agrees
to pay a Sign-On Bonus of $50,000.00. This Sign-On Bonus check will be issued
within one week of your start date. Employee understands and accepts that this
Sign-On Bonus is a one-time payment that is subject to Employee completing the
Two-Year Condition below.  Tilly’s will withhold all applicable taxes, other
normal payroll deductions and any other amounts required by law to be withheld
from this amount.



a.
If you resign from employment with Tilly’s for any reason, or are terminated
with cause, prior to completing two years of employment from your Start Date you
will repay the unearned portion of the Sign-On Bonus (the “Two-Year Condition”),
calculated as follows: 1/24 of the Sign-On Bonus will be considered earned and
forgiven for every full calendar month after the Start Date that you work for
Tilly’s. Within 30 days



Jon Kubo, CDO
Employee’s Initials_/s/ JK_

--------------------------------------------------------------------------------

Page 1 of 5

--------------------------------------------------------------------------------





of the last day of your employment, you must repay the remaining unearned amount
of the Sign-On Bonus.  You agree that you will be liable for the cost of Tilly’s
collecting the unearned Sing-On Bonus, including attorney fees and court costs,
if not repaid as set forth above.  


9.
At-will employment. Your employment is at-will. Therefore, you may leave your
employment at any time and Tilly’s may transfer, reassign, suspend, demote or
terminate your employment, at any time, for any reason, with or without cause,
and with or without notice.



10.
Non-solicitation. At Tilly's you will have access to confidential information
about Tilly's employees. During your employment and for one year thereafter, you
will not, whether for your own account or for any business organization,
encourage or solicit any Tilly's employee to leave Tilly's employment. You
acknowledge that violating this provision will cause Tilly's irreparable harm
that cannot be compensated by monetary damages alone, and that an injunction is
an appropriate provisional remedy.



This letter contains the entire agreement with respect to the terms of your
employment. It supersedes any and all other agreements, either oral or in
writing, with respect to the employment relationship. You and Tilly’s
acknowledge and agree that no representations, inducements, promises or
agreements, oral or otherwise, have been made between you and Tilly’s, or anyone
acting on behalf of you or Tilly’s, which are not included in this letter. You
and Tilly’s acknowledge and agree that no other agreement, statement or promise
not included in this letter shall be valid or binding. The terms of your
employment, as set out in this letter, may not be modified or amended by oral
agreement or course of conduct, but only by an agreement in writing signed by
both you and Tilly's CEO.


If you accept our offer of employment on the terms and conditions set forth in
this letter, please initial each page, sign where indicated and return the
original of this letter to us, you may retain the document marked “Confidential
Copy” for your records.




Sincerely yours,
 

/s/ Ed Thomas                    
Ed Thomas
President & CEO
Tilly’s


Accepted:


/s/ Jon Kubo                    
Signature 
Jon Kubo                     
Print Employee Name 
July 22, 2016                    
Date 
















Jon Kubo, CDO
Employee’s Initials_/s/ JK_

--------------------------------------------------------------------------------

Page 2 of 5

--------------------------------------------------------------------------------





TILLY’S CONFIDENTIAL INFORMATION
AND INVENTIONS AGREEMENT


This Confidential Information and Inventions Agreement, (“Agreement”) is
effective August 15, 2016 and is between John Kubo and World of Jeans and Tops,
d.b.a. Tilly’s, (“Tilly’s”), a California corporation.


PURPOSE OF THIS AGREEMENT


Through its own efforts and at great expense, Tilly’s has developed and acquired
and will continue to develop and acquire a wealth of technology and know-how
that is unique to Tilly’s. Tilly’s considers this information to be Confidential
Information. Confidential Information means any information of Tilly's not
disclosed to the public, which includes any portion or phase of any trade
secret, process, procedure, formula, data, know-how, technique, computer
program, improvement, discovery, development, design, invention, marketing plan,
manual, personnel information, strategy, forecast, product, financial
information, budget, projection, license, price, cost, customer and supplier
list, source and object code, system and user documentation, program and system
design or sales of a Tilly’s store. Tilly’s has a great deal of valuable
Confidential Information relating to its business, which, if disclosed to or
used by a competitor, would cause Tilly’s irreparable damage. You will be
holding a position of responsibility and trust with Tilly’s that requires you to
have access to Tilly’s Confidential Information. Tilly’s is prepared to disclose
its Confidential Information to you in reliance on the promises and
representations made by you in this Agreement, which obligate you to protect
such information from loss or misuse during and after your employment with
Tilly’s. You represent that do not know anything about Tilly’s Confidential
Information other than what you will learn from Tilly’s.


As part of your employment with Tilly's you may make certain contributions,
including any writings, designs, processes artwork, photograph, computer
programs, manuals, or other works which will all constitute “work-for-hire”
under all applicable copyright and trademark laws and be owned exclusively by
Tilly's.


You recognize that this Agreement is based on an important legal and ethical
responsibility to protect the valuable property rights of Tilly’s. You assure
Tilly’s that you have knowingly and voluntarily undertaken the obligations
contained in this Agreement and that Tilly’s may rely upon your representations
and promises in this Agreement.


PROMISE TO PROTECT CONFIDENTIAL INFORMATION


In order to protect Confidential Information, and in order to provide Tilly’s
with a basis for granting you access to its Confidential Information, you agree
that during the period of your employment with Tilly’s, and for up to three
years following the termination of your employment, you will not disclose or
provide to anyone, and will not use, modify, copy or adapt (except in the course
of performing your duties for Tilly’s) any Confidential Information without
first obtaining Tilly’s written consent. You agree that your obligation not to
use, copy, disclose, or provide to third parties Confidential Information will
survive termination of your employment with Tilly’s, regardless of the grounds
for such termination.


OWNERSHIP OF INVENTIONS


You agree that all discoveries, developments, designs, improvements, inventions,
formulas, processes, techniques, know-how, and data, whether or not registrable
under patent, copyright or similar statutes, made or conceived or reduced to
practice or learned by you, either alone or jointly with others, during the
period of your employment that are related to Tilly's business, or resulting
from tasks assigned by Tilly's, or resulting from the use of any Confidential
Information, or resulting from the use of any property, facilities or equipment
owned, leased, or contracted for by Tilly's (the “Inventions”) will be
exclusively owned by Tilly's. You represent that all of your services rendered
in connection with any Inventions are and will be wholly original and authored
and/or invented by you and will not be copied or adapted in whole or part from
any other work or material,


Jon Kubo, CDO
Employee’s Initials_/s/ JK_

--------------------------------------------------------------------------------

Page 3 of 5

--------------------------------------------------------------------------------





except for material in the public domain or provided to you by Tilly's. You
understand that any provision in this Agreement for you to assign your rights to
any Inventions does not apply to inventions that qualify under Section 2870 of
the California Labor Code.


REMEDIES FOR VIOLATION OF THIS AGREEMENT


In the event of a violation of this Agreement, Tilly’s will be entitled to seek
and obtain such injunctive relief as a court of competent jurisdiction may find
appropriate under the circumstances. In order to protect Tilly’s Confidential
Information or Inventions from disclosure or misuse, Tilly’s will be entitled to
obtain a temporary restraining order and preliminary injunction.


WAIVER


No waiver by you or Tilly’s of any breach of any provision hereof will be deemed
a waiver of any prior or subsequent breach of the same or any other provision.
The failure of you or Tilly’s to exercise any right provided herein will not be
deemed on any subsequent occasion to be a waiver of any right granted hereunder
to you or Tilly’s.


ENFORCEABILITY


If any portion of this Agreement should be declared to be void or unenforceable,
then the remaining portions hereof will continue to be binding on Tilly’s and
you and will be enforced to the extent permitted by law, as though the void or
unenforceable portions were deleted (or reformulated, to the extent permitted by
law, for purposes of enforcement thereof).


CHOICE OF LAW


This Agreement is made under, and is subject to the laws of the State of
California, except to the extent that public policy may require the application
of the laws of another state.    


ATTORNEYS’ FEES


In the event of any action brought by either party against the other arising out
of the Agreement, or for the purpose of enforcing the Agreement of collecting
any damages alleged to have resulted to one of the parties by reason of the
breach or failure of performance of the other, the party prevailing in any such
action shall be entitled to recover reasonable attorney’s fees and cost of suit
as may be determined by the arbitrator(s), or the Court.


BENEFICIARIES


As used in this Agreement, all references to Tilly’s shall also be construed to
refer to its subsidiaries, affiliates, and controlling parties, unless the
context otherwise requires. The Agreement shall inure to the benefit of Tilly’s,
its subsidiaries, affiliates, and controlling parties, and its successors and
assigns.


ENTIRE AGREEMENT
 
This Agreement constitutes the entire agreement between Tilly’s and you with
respect to the subject matter hereof (except as now or hereafter there may be
established supplementary written agreements to supersede or amend this
Agreement by specific reference hereto). This Agreement is specifically intended
to supersede and terminate any prior inconsistent agreements relating to the
same subject matter. The Agreement contains all the covenants, warranties, and
representations between Tilly’s and you to one another with respect to the
subject


Jon Kubo, CDO
Employee’s Initials_/s/ JK_

--------------------------------------------------------------------------------

Page 4 of 5

--------------------------------------------------------------------------------





matter hereof. This Agreement may be amended or terminated only by a writing
signed by an authorized representative of the party against whom enforcement
thereof is sought.


ACKNOWLEDGMENTS


You acknowledge that this Agreement shall not be construed to create employment
for a fixed or periodic term, nor shall it be construed to establish or afford
any right to claim specific compensation or other employee benefits.


Your further acknowledge that, before signing this Agreement, you were given an
opportunity to read it, carefully evaluate it, and ask any questions about it.
You also acknowledge that you had the right to have this Agreement reviewed by
an attorney of your choosing and that Tilly’s was prepared to give you a
reasonable period of time to do so if you so desired.








Dated: July 22, 2016




“Employee”
 
 
 
/s/ Jon Kubo
 
Signature
 
Jon Kubo
 
Print Employee Name
 
 
Accepted:
WORLD OF JEANS AND TOPS INC.
 
d.b.a. TILLY’S, a California corporation
 
 
 
By: /s/ Ed Thomas
 
Ed Thomas, President & CEO
 
 





Jon Kubo, CDO
Employee’s Initials_/s/ JK_

--------------------------------------------------------------------------------

Page 5 of 5